

 S227 ENR: Savanna’s Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 227IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Attorney General to review, revise, and develop law enforcement and justice protocols
			 appropriate to address missing and murdered Indians, and for other
 purposes.1.Short titleThis Act may be cited as Savanna’s Act.2.PurposesThe purposes of this Act are—(1)to clarify the responsibilities of Federal, State, Tribal, and local law enforcement agencies with respect to responding to cases of missing or murdered Indians;(2)to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies, including medical examiner and coroner offices;(3)to empower Tribal governments with the resources and information necessary to effectively respond to cases of missing or murdered Indians; and(4)to increase the collection of data related to missing or murdered Indian men, women, and children, regardless of where they reside, and the sharing of information among Federal, State, and Tribal officials responsible for responding to and investigating cases of missing or murdered Indians.3.DefinitionsIn this Act:(1)ConferThe term confer has the meaning given the term in section 514 of the Indian Health Care Improvement Act (25 U.S.C. 1660d).(2)DatabasesThe term databases means—(A)the National Crime Information Center database;(B)the Combined DNA Index System;(C)the Next Generation Identification System; and(D)any other database relevant to responding to cases of missing or murdered Indians, including that under the Violent Criminal Apprehension Program and the National Missing and Unidentified Persons System.(3)IndianThe term Indian means a member of an Indian Tribe.(4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.(5)Indian landThe term Indian land means Indian lands, as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).(6)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(7)Law enforcement agencyThe term law enforcement agency means a Tribal, Federal, State, or local law enforcement agency.4.Improving Tribal access to databases(a)Tribal enrollment informationThe Attorney General shall provide training to law enforcement agencies regarding how to record the Tribal enrollment information or affiliation, as appropriate, of a victim in Federal databases.(b)Consultation(1)ConsultationNot later than 180 days after the date of enactment of this Act, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve Tribal data relevance and access to databases.(2)Initial conferNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Secretary of the Interior, shall confer with Tribal organizations and urban Indian organizations on how to further improve American Indian and Alaska Native data relevance and access to databases.(3)Annual consultationSection 903(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20126) is amended—(A)by striking paragraph (2) and inserting the following:(2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)improving access to local, regional, State, and Federal crime information databases and criminal justice information systems..(c)NotificationNot later than 180 days after the date of enactment of this Act, the Attorney General shall—(1)develop and implement a dissemination strategy to educate the public of the National Missing and Unidentified Persons System; and(2)conduct specific outreach to Indian Tribes, Tribal organizations, and urban Indian organizations regarding the ability to publicly enter information, through the National Missing and Unidentified Persons System or other non-law enforcement sensitive portal, regarding missing persons, which may include family members and other known acquaintances.5.Guidelines for responding to cases of missing or murdered Indians(a)In generalNot later than 60 days after the date on which the consultation described in section 4(b)(1) is completed, the Attorney General shall direct United States attorneys to develop regionally appropriate guidelines to respond to cases of missing or murdered Indians that shall include—(1)guidelines on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels, including inter-jurisdictional enforcement of protection orders and detailing specific responsibilities of each law enforcement agency;(2)best practices in conducting searches for missing persons on and off Indian land;(3)standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains, and information on culturally appropriate identification and handling of human remains identified as Indian, including guidance stating that all appropriate information related to missing or murdered Indians be entered in a timely manner into applicable databases;(4)guidance on which law enforcement agency is responsible for inputting information into appropriate databases under paragraph (3) if the Tribal law enforcement agency does not have access to those appropriate databases;(5)guidelines on improving law enforcement agency response rates and follow-up responses to cases of missing or murdered Indians; and(6)guidelines on ensuring access to culturally appropriate victim services for victims and their families.(b)ConsultationUnited States attorneys shall develop the guidelines required under subsection (a) in consultation with Indian Tribes and other relevant partners, including—(1)the Department of Justice;(2)the Federal Bureau of Investigation;(3)the Department of the Interior;(4)the Bureau of Indian Affairs;(5)Tribal, State, and local law enforcement agencies;(6)medical examiners;(7)coroners;(8)Tribal, State, and local organizations that provide victim services; and(9)national, regional, or urban Indian organizations with relevant expertise.(c)Compliance(1)In generalNot later than 1 year after the date of enactment of this Act, the United States attorneys shall implement, by incorporating into office policies and procedures, the guidelines developed under subsection (a).(2)ModificationEach Federal law enforcement agency shall modify the guidelines, policies, and protocols of the agency to incorporate the guidelines developed under subsection (a).(3)DeterminationNot later than the end of each fiscal year beginning after the date the guidelines are established under this section and incorporated under this subsection, upon the request of a Tribal, State, or local law enforcement agency, the Attorney General shall determine whether the Tribal, State, or local law enforcement agency seeking recognition of compliance has incorporated guidelines into their respective guidelines, policies, and protocols.(d)AccountabilityNot later than 30 days after compliance determinations are made each fiscal year in accordance with subsection (c)(3), the Attorney General shall—(1)disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has incorporated guidelines in accordance with subsection (c)(3);(2)disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that has requested a determination in accordance with subsection (c)(3) that is pending;(3)collect the guidelines into a resource of examples and best practices that can be used by other law enforcement agencies seeking to create and implement such guidelines.(e)Training and technical assistanceThe Attorney General shall use the National Indian Country Training Initiative to provide training and technical assistance to Indian Tribes and law enforcement agencies on—(1)implementing the guidelines developed under subsection (a) or developing and implementing locally specific guidelines or protocols for responding to cases of missing or murdered Indians; and(2)using the National Missing and Unidentified Persons System and accessing program services that will assist Indian Tribes with responding to cases of missing or murdered Indians.(f)Guidelines from Indian Tribes(1)In generalIndian Tribes may submit their own guidelines to respond to cases of missing or murdered Indians to the Attorney General.(2)PublicationUpon receipt of any guidelines from an Indian Tribe, the Attorney General shall publish the guidelines on the website of the Department of Justice in 1 centralized location to make the guidelines available as a resource to any Federal agency, State, or Tribal government.6.Annual reporting requirements(a)Annual reportingBeginning in the first fiscal year after the date of enactment of this Act, the Attorney General shall include in its annual Indian Country Investigations and Prosecutions report to Congress information that—(1)includes known statistics on missing Indians in the United States, available to the Department of Justice, including—(A)age;(B)gender;(C)Tribal enrollment information or affiliation, if available;(D)the current number of open cases per State;(E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and(F)other relevant information the Attorney General determines is appropriate;(2)includes known statistics on murdered Indians in the United States, available to the Department of Justice, including—(A)age;(B)gender;(C)Tribal enrollment information or affiliation, if available;(D)the current number of open cases per State;(E)the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and(F)other relevant information the Attorney General determines is appropriate;(3)maintains victim privacy to the greatest extent possible by excluding information that can be used on its own or with other information to identify, contact, or locate a single person, or to identify an individual in context; and(4)includes—(A)an explanation of why the statistics described in paragraph (1) may not be comprehensive; and(B)recommendations on how data collection on missing or murdered Indians may be improved.(b)Compliance(1)In generalBeginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, for the purpose of compiling accurate data for the annual report required under subsection (a), the Attorney General shall request all Tribal, State, and local law enforcement agencies to submit to the Department of Justice, to the fullest extent possible, all relevant information pertaining to missing or murdered Indians collected by the Tribal, State, and local law enforcement agency, and in a format provided by the Department of Justice that ensures the streamlining of data reporting.(2)DisclosureThe Attorney General shall disclose and publish annually, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has submitted the information requested under paragraph (1) for the fiscal year in which the report was published.(c)Inclusion of gender in missing and unidentified persons statisticsBeginning in the first calendar year after the date of enactment of this Act, and annually thereafter, the Federal Bureau of Investigation shall include gender in its annual statistics on missing and unidentified persons published on its public website.7.Implementation and incentive(a)Grant authoritySection 2101(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)) is amended by adding at the end the following:(23)To develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 5 of Savanna’s Act.(24)To compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 6 of Savanna’s Act..(b)Grants to Indian Tribal governmentsSection 2015 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10452(a)) is amended—(1)in paragraph (9), by striking and at the end;(2)in paragraph (10), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(11)develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 5 of Savanna’s Act; and(12)compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 6 of Savanna’s Act..Speaker of the House of RepresentativesVice President of the United States and President of the Senate